DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-9, 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The applicant has amended the claims to cite that each fault cause has its own unique analysis component, but also claims in the dependent claims that a first fault cause is determined to be comprise a second fault cause, which would implicitly mean that the second fault cause would have its own analysis component and would be inclusive within the first fault cause analysis component, which would mean that the components are not unique.



Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-6, 8-9, 11-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gates et al. U.S. Patent Application Publication US2015//0288557A1.
As per claim 1, Gates teaches a method, comprising: based on description information of a fault of a storage system, determining, by a system comprising a processor, and a group of analysis components, that the fault belongs to a fault category of a group of fault categories (¶ 0045, 0046); determining, by the system, at least one first fault cause associated with the fault category at a first level of a hierarchical structure of fault causes (¶ 0047, 0048), wherein each fault cause of the hierarchical structure is associated with a unique fault analysis component of the group of fault analysis components configured to determine whether the fault cause is a cause of the fault, a first fault cause that causes the fault among the at least one first fault cause (¶ 0041, wherein each layer has its own monitoring component that raises an alarm based on the error and wherein the fault cause is also detected); determining, by the system, via execution of respective second unique fault analysis components of a set of fault causes that depend from the first fault cause in the hierarchical structure, a target fault cause at a deepest level of the hierarchical structure of fault causes that causes the fault (¶ 0051, wherein the network-level monitor analyzes a second fault with alarm and then sends to a root cause identification manager, which serves at its respective component, to determine the target fault cause among the multiple fault causes, which is interpreted as a fault cause hierarchy).  
As per claim 2, Gates teaches the method according to claim 1, wherein determining the target fault cause comprises: in response to determining that the first fault cause does not comprise at least one second fault cause in a second level the hierarchical structure that depends on the first fault cause, determining the first fault cause as the target fault cause (¶ 0030, 0048, 0051, wherein there can only be one alarm reported, therefore just one fault cause).
As per claim 3, Gates teaches the method according to claim 1, wherein determining the target fault cause comprises: in response to determining that the first fault cause comprises at least one second fault cause in a second level of the hierarchical structure that depends on the first fault cause, determining, at a second level of the hierarchical structure, a second fault cause of the at least one second fault cause  that causes the fault; and determining the target fault cause based on the second fault cause (¶ 0051).
As per claim 4, Gates teaches the method according to claim 3, wherein determining the target fault cause based on the second fault cause comprises: in response to determining that the second fault cause comprises at least one third fault cause in a third level of the hierarchical structure that depends on the second fault cause, determining, at the third level, a third fault cause of the hierarchical structure that depends on the third that causes the fault; and determining the target fault cause based on the third fault cause (¶ 0051).
As per claim 5, Gates teaches the method according to claim 3, wherein determining the target fault cause based on the second fault cause comprises: in response to determining that the second fault cause does not comprise at least one third fault cause in a third level of the hierarchical structure that depends on the second of fault cause, determining the second fault cause as the target fault cause (¶ 0051).
As per claim 6, Gates teaches the method according to claim 3, wherein determining the second fault cause comprises: based on log data associated with a group of fault causes at the second level, determining the second fault cause among the group of fault causes (¶ 0042).
As per claim 8, Gates teaches the method according to claim 1, wherein determining the at least one first fault cause comprises: determining the at least one fault cause based on fault diagnosis data, wherein the fault diagnosis data records the correlation between the group of fault categories and the first level of the hierarchical structure (¶ 0046, 0048, 0057).
As per claim 9, Gates teaches the method according to claim 1, wherein determining the first fault cause comprises: determining the first fault cause based on the log data associated with the at least one first fault cause (¶ 0083).
As per claim 11, Gates teaches the method according to claim 1, wherein determining the fault category comprises: classifying the fault into the fault category based on configurable classification rules (¶ 0105, wherein the process is configurable according to the target recipient).
As per claim 12, Gates teaches the method according to claim 1, further comprising: in response to a new fault cause, which is not comprised in the hierarchical structure, being determined, adding the new fault cause into the hierarchical structure (¶ 0108-0109, wherein the leaf node is added to the structure upon collection and is a new cause not prior in the hierarchy).
As per claim 13, Gates teaches the method according to claim 1, wherein the hierarchical structure comprises a tree structure of fault causes (¶ 0048, wherein “leaf” and “root” implies a “tree” structure).
As per claim 14, Gates teaches a device, comprising: at least one processor; and at least one memory storing computer program instructions, wherein the at least one memory and the computer program instructions are configured to cause, along with the at least one processor, the device to perform operations, comprising: determining, by the system, at least one first fault cause associated with the fault category at a first level of a hierarchical data structure of fault causes (¶ 0047, 0048), wherein each fault cause of the hierarchical data structure is associated with a unique fault analysis component of the group of fault analysis components configured to determine whether the fault cause is a cause of the fault, a first fault cause that causes the fault among the at least one first fault cause (¶ 0041, wherein each layer has its own monitoring component that raises an alarm based on the error and wherein the fault cause is also detected); determining, by the system, via execution of respective second unique fault analysis components of a set of fault causes that depend from the first fault cause in the hierarchical data structure, a target fault cause at a deepest level of the hierarchical data structure of fault causes that causes the fault (¶ 0051, wherein the network-level monitor analyzes a second fault with alarm and then sends to a root cause identification manager, which serves at its respective component, to determine the target fault cause among the multiple fault causes, which is interpreted as a fault cause hierarchy).  
As per claim 15, Gates teaches the device according to claim 14, wherein determining the target fault cause comprises: based on determining that the first fault cause does not comprise at least one second fault cause in a second level of the hierarchical data structure that depends on the first fault cause, determining the first fault cause as the target fault cause; or based on determining that the first fault cause comprises the at least one second fault cause in the second level of fault cause, determining, at the second level, a second fault cause of the at least one second fault cause that causes the fault, and determining the target fault cause based on the second fault cause (¶ 0030, 0048, 0051).
As per claim 16, Gates teaches the device according to claim 15, wherein determining the target fault cause based on the second fault cause comprises: based on determining that the second fault cause comprises at least one third fault cause in a third level of the hierarchical data structure that depends on the second fault cause, determining, at the third level, a third fault cause that causes the fault, and determining the target fault cause based on the third fault cause; based on determining that the second fault cause does not comprise the at least one third fault cause in the third level of the hierarchical data structure that depends on the second fault cause, determining the second fault cause as the target fault cause (¶ 0051).
As per claim 17, Gates teaches the device according to claim 14, wherein determining the at least one first fault cause comprises: determining the at least one first fault cause based on fault diagnosis data, wherein the fault diagnosis data records the correlation between the plurality of fault categories and the first level of the hierarchical data structure (¶ 0046, 0048, 0057).  
As per claim 18, Gates teaches the device according to claim 14, wherein determining the first fault cause comprises: determining the first fault cause based on the log data associated with the at least one first fault cause (¶ 0083).
As per claim 19, Gates teaches the device according to claim 14, wherein determining the fault category comprises classifying the fault into the fault category based on configurable classification rules (¶ 0105), wherein the operations further comprise, based on a new fault cause, which is not comprised in the hierarchical data structure, having been determined, adding the new fault cause into the hierarchical data structure (¶ 0108-0109), or wherein the hierarchical data structure comprises a tree structure of fault causes (¶ 0048).
As per claim 20, Gates teaches a non-transitory computer program product stored on a non-volatile computer-readable medium and comprising machine-executable instructions, wherein the machine-executable instructions, when executed, cause a machine comprising a processor and a group of fault analysis components to perform operations comprising: based on description information of a fault of a storage system, determining that the fault belongs to a fault category of a group of fault categories; determining at least one first fault cause associated with the fault category at a first level of a hierarchical data structure of fault causes (¶ 0047, 0048), wherein each fault cause of the hierarchical data structure is associated with a unique fault analysis component of the group of fault analysis components configured to determine whether the fault cause is a cause of the fault, a first fault cause that causes the fault among the at least one first fault cause (¶ 0041, wherein each layer has its own monitoring component that raises an alarm based on the error and wherein the fault cause is also detected); determining, via execution of respective second unique fault analysis components of a set of fault causes that depend from the first fault cause in the hierarchical data structure, a target fault cause at a deepest level of the hierarchical data structure of fault causes that causes the fault (¶ 0051, wherein the network-level monitor analyzes a second fault with alarm and then sends to a root cause identification manager, which serves at its respective component, to determine the target fault cause among the multiple fault causes, which is interpreted as a fault cause hierarchy).  
	As per claim 21, Gates teaches the non-transitory computer program product according to claim 20, wherein the operations further comprise: based on determining that the first fault cause does not comprise at least one second fault cause in a second level of the hierarchical structure that depends on the first fault cause, determining the first fault cause as the target fault cause; or based on determining that the first fault cause comprises the at least one second fault cause in the second level of the hierarchical data structure that depends on the first fault cause: determining, at the second level, a second fault cause of the at least one second fault cause that causes the fault, and determining the target fault cause based on the second fault cause (¶ 0030, 0048, 0051).  
As per claim 22, Gates teaches the non-transitory computer program product according to claim 21, wherein the operations further comprise: based on determining that the second fault cause comprises at least one third fault cause in a third level of the hierarchical data structure that depends on the second fault cause: determining, at the third level, a third fault cause that causes the fault, and determining the target fault cause based on the third fault cause; or based on determining that the second fault cause does not comprise the at least one third fault cause in the third level of the hierarchical data structure that depends on the second fault cause, determining the second fault cause as the target fault cause (¶ 0051).


Response to Arguments
Applicant's arguments filed 10/10/22 have been fully considered but they are not persuasive.
As discussed in the above USC 112 rejection, it is unclear whether each fault analysis component is unique to each fault cause because the claims cite wherein fault cause can comprise other fault causes, which would implicitly teach that the associated fault analysis component would not be unique, or distinct, to each fault cause.  In other words, if fault cause 1 comprises fault cause 2, then fault cause 1 would inherently be associated with the analysis component of fault cause 2 because it is inclusive to fault cause 2.
The applicant has also amended the claims to cite wherein each fault cause of the hierarchical structure is associated with a unique fault analysis component to determine whether the fault cause is the cause of the fault and has argued that Gates does not teach thereof.  The examiner respectfully disagrees.  As discussed in the rejection, Gates teaches wherein each layer comprises a monitoring component that generates an alarm based on an error (fault) and also teaches wherein this error/fault is caused by the non-response of an application or a server that cannot be connected (fault cause).  This is interpreted as the monitoring component analyzing the detection of the alarm as well as the cause.
The applicant also amends and has argued that Gates does no teach “determining, by the system, via execution of respective second unique fault analysis components of a set of fault causes that depend from the first fault cause in the hierarchical structure, a target fault cause at a deepest level of the hierarchical structure of fault causes that causes the fault.”  The examiner respectfully disagrees. As discussed in the claim rejection, Gates teaches wherein another layer monitor (network-level) detects a second error caused by a second cause (switch malfunction).  This analysis is further used by the root cause identification manager (interpreted as part of the claimed “system”) to determine the target fault cause at the root (deepest level), which could the fault caused by the prior layer, which would make the second alarm/fault dependent thereon.  The examiner reads the claim language as determining, by the system, using analysis data as executed on the second layer, a target cause of the fault.  The applicant may have intended the determination to be done by the second unique fault analysis component, but it can be read as the determination is done by the system, which is broadly defined as the whole system of the claim, which would include any device therein, such as the root identification manager.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0168021 A1 to Wang et al.:  Network root cause determination.
US 2011/0320857A1 to Kwon et al.: Bottom-up network layer recovery based on root cause analysis.
US 2020/0012551 A1 to Liang et al.:  Hierarchical network fault analysis according to a parent/child relationship.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113